DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s RCE submission filed on 7/27/2021. Currently claims 1, 4, 5, 7, 10, 11, 14, and 15 are pending and claims 1 and 7 are independent.  Claims 1, 4, 5, 7, 10, and 11 have been amended from the previous claim set dated 1/18/2021.  Claims 2, 3, 6, 8, 9, 12, and 13 have been cancelled and claims 14 and 15 have been added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.




 
Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.   Due to claim 13 being cancelled, the 35 USC § 102 rejection of claim 13 is withdrawn. 
	
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-183138 (Japan), filed on 9/25/2017, however a translated copy of that application is needed to perfect priority.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/2021 and 9/27/2021 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (USPGPUB 2013/0184849) in view of Brady et al. (US Patent 10,303,171).
Regarding claims 1 and 7 (Amended), Chan discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device) comprising: a management computer; and a plurality of transfer vehicles coupled to the management computer via a communication network (Chan ¶6 - The system includes AGV transport units, AGV U/L units and a production control system), an information acquisition unit that acquires5 transfer vehicle information including information for specifying 10transfer vehicle for placing the materials and transporting the materials to a manufacturing facility (Chan ¶47 - Furthermore, the map facilitates tracking of AGV {i.e. transfer vehicle} locations. For example, the AGV can communicate its location within the manufacturing facility to, for example, a production control system).
Chan lacks a supply position information for specifying a position of the manufacturing facility at which the materials are used; a supply instruction creator that 
Brady, from the same field of endeavor, teaches a supply position information for specifying a position of the manufacturing facility at which the materials are used (Brady COL 56 ROW 6 - FIG. 11 is a flow diagram illustrating an example process 1100 for an AGV traveling to a location. The example process begins with the AGV following a travel path to a location, as in 1102. In various implementations, AGVs may travel to and from different types of locations. For example, an AGV may be deployed from a stopping location where a transportation vehicle has stopped (e.g., parked), and the AGV may travel to a delivery location {i.e. supply position} for delivering an item); a supply instruction creator that creates a supply instruction for supplying the materials to be supplied to the position  based on the transfer vehicle information and the supply position information; and a supply instruction transmission unit that transmits the supply instruction (Brady COL 57 ROW 9 - In various implementations, once the item is received, the AGV may be instructed (e.g., by the management system, a remote computing resource, a control system 210 of the AGV, etc.) to travel to a delivery location (e.g., at a user's residence) to deliver the item), wherein after the supply instruction is transmitted, movement of the specified transfer vehicle is controlled based on a conveyance instruction  transmitted by the management computer (Brady In various implementations, the AGVs 200 and/or other autonomous vehicles 420 may receive instructions and/or be controlled or otherwise directed by the respective transportation vehicles 332 and/or the management system 326. For example, the transportation vehicle 332 and/or the management system 326 may send instructions to the AGVs and/or other autonomous vehicles to transport items from the transportation vehicle 332 to user specified delivery locations when the transportation vehicle 332 is within a delivery area that includes the user specified delivery locations).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer methodology/system of Chan by including the autonomous ground vehicle delivery techniques of Brady because Brady discloses “resulting in greater efficiencies throughout the overall transportation process (Brady COL 9 ROW 64)”.   Additionally, Chan further details that “Manufacturing automation has continued to become increasingly important as the need to improve factory efficiency and maintain high throughput production lines increases (Chan ¶1)” so it would be obvious to consider including the additional autonomous ground vehicle delivery techniques that Brady discloses because it would increase efficiency of the manufacturing systems disclosed in Chan.
Regarding claims 4 and 10 (Amended), Chan in view of Brady discloses the information acquisition unit further acquires floor layout information including at least one of a disposition of the manufacturing facility, 10a disposition of a material storage cabinet, a traveling route of the transfer vehicle, and a moving speed of the transfer vehicle (Chan ¶47 - The map {i.e. layout information}, for example, identifies machines and their locations in the production facility. The map also includes routes in the production facility).
Brady further teaches the supply instruction creator creates the supply instruction (Brady COL 57 ROW 9 - In various implementations, once the item is received, the AGV may be instructed (e.g., by the management system, a remote computing resource, a control system 210 of the AGV, etc.) to travel to a delivery location (e.g., at a user's residence) to deliver the item) including an order in which the materials are supplied to the manufacturing facility based on information including information acquired by the information acquisition unit (Brady COL 17 ROW 32 - In various implementations, the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. In such a configuration, the AGV may travel to a first delivery location to deliver the item(s) that are stored in the storage compartment 257A, and then travel to a second delivery location to deliver the item(s) that are stored in the storage compartment 257B).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer methodology/system of Chan by including the autonomous ground vehicle delivery techniques of Brady because Brady discloses “resulting in greater efficiencies throughout the overall transportation process (Brady COL 9 ROW 64)”.   Additionally, 
Regarding claims 14 and 15 (New), Chan in view of Brady discloses floor layout information (Chan ¶47 - The navigation system, in one embodiment, includes a map of the production facility. The map, for example, identifies machines and their locations in the production facility).
Brady further teaches a conveyance instruction creator that creates the conveyance instruction including the traveling route and a stop position of the transfer vehicle based on the supply instruction (Brady COL 34 ROW 50 - The AGVs may then be instructed to deploy from the AGV facility 510 and to follow respective travel paths to deliver the items to the respective delivery locations 508-1, 508-2 and 508-3. One or more of the AGVs 200-1, 200-2 and 200-3 may further be instructed to follow respective travel paths to return to the AGV facility 510 after completing the deliveries of the items to the respective delivery locations 508-1, 508-2 and 508-3 (e.g., wherein the AGV facility 510 may be a home base location for one or more of the AGVs 200-1, 200-2 and 200-3), or alternatively to remain at the respective delivery locations {i.e. stop position} (e.g., wherein or more of the AGVs 200-1, 200-2 and 200-3 may be stationed at respective home base locations at the respective delivery locations
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer methodology/system of Chan by including the autonomous ground vehicle delivery techniques of Brady because Brady discloses “resulting in greater efficiencies throughout the overall transportation process (Brady COL 9 ROW 64)”.   Additionally, Chan further details that “Manufacturing automation has continued to become increasingly important as the need to improve factory efficiency and maintain high throughput production lines increases (Chan ¶1)” so it would be obvious to consider including the additional autonomous ground vehicle delivery techniques that Brady discloses because it would increase efficiency of the manufacturing systems disclosed in Chan.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (USPGPUB 2013/0184849) in view of Brady et al. (US Patent 10,303,171) further in view of Nozawa (USPGPUB 2020/0125073).
Regarding claims 5 and 11 (Amended), Chan in view of Nozawa discloses a material supply support system (Chan ¶4 - Embodiments generally relate to methods for automated handling for forming a device and automated handling systems for forming a device).
Chan in view of Brady lacks a supply work remaining time transmission unit, and wherein the transfer vehicle has a remaining time display unit and the supply work remaining time transmission unit transmits information relating to the supply work 
Nozawa, from the same field of endeavor, teaches a supply work remaining time transmission unit, and wherein the transfer vehicle has a remaining time display unit and the supply  work remaining time transmission unit transmits information relating to the supply work remaining time until a scheduled completion time of the supply work to the remaining time display unit (Nozawa ¶51 - Subsequently, management control section 88 causes a timer to start measuring the elapsed time from the start of the conveying in and out process (step S220), and causes display 56 to display the length of time (for example, the number of seconds) left until mobile robot 50 starts moving based on the difference between the estimated working time and the elapsed time (step S230). Then, management control section 88 waits until mobile robot 50 starts moving (step S240), and if mobile robot 50 has not yet started moving, management control section 88 executes the processing in step S230 repeatedly and causes display 56 to display thereon the time remaining until mobile robot 56 starts moving)..
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the material transfer methodology/system of Chan by including the display control techniques of Nozawa because Nozawa discloses “a main object of the present disclosure is to prevent the operation of a supply device from being interrupted (Nozawa ¶6)”.   Additionally, Chan further details that “Manufacturing automation has continued to become increasingly important as the need to improve factory efficiency and maintain high throughput production lines increases (Chan ¶1)” so it would be obvious to consider including the .

Response to Arguments
Applicant's arguments filed 7/27/2021/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding priority, Examiner acknowledges that the foreign priority documents have been received but that a translated copy of that document is needed to perfect priority.
Regarding arguments related to the 35 U.S.C. 102 rejection, due to claim 13 being cancelled, the 35 USC § 102 rejection of claim 13 is withdrawn.  
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to supply locations and supply paths.  In light of this amendment, Examiner agrees that the original reference did not teach this, however the amendment necessitated further search and consideration.  As a result of this updated search, prior art was found that does teach these limitations (Brady as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624